

EXHIBIT 10.1
 
SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
dated as of November 11, 2010, (the “Effective Date”) by and among COLE TAYLOR
BANK (the “Lender”) and CLARK HOLDINGS INC., THE CLARK GROUP, INC., CLARK
DISTRIBUTION SYSTEMS, INC., HIGHWAY DISTRIBUTIONS SYSTEMS, INC., CLARK WORLDWIDE
TRANSPORTATION, INC., and EVERGREEN EXPRESS LINES, INC. (collectively, the
“Borrowers”).
 
WITNESSETH:
 
WHEREAS, the Borrowers and the Lender entered into that certain Credit and
Security Agreement dated as of March 5, 2010, as amended by that certain First
Amendment to Credit and Security Agreement dated as of May 17, 2010, by and
among Borrowers and Lender (collectively, the “Credit Agreement”); and


WHEREAS, the Borrowers have requested that the Lender agree to amend the Credit
Agreement, and the Lender has agreed to amend the Credit Agreement on the terms
and conditions set forth below.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.           All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Credit Agreement.
 
2.           The Borrowers acknowledge and agree that effectiveness of this
Amendment is conditioned on:  (a) the payment of the amendment fee of Twenty
Thousand and No/100 Dollars ($20,000.00); (b) the delivery of a fully-executed
original of this Amendment; and, (c) the delivery of such other documents or
instruments as the Lender and its counsel may reasonably request, each in form
and substance satisfactory to the Lender and its counsel.
 
3.           The Credit and Security Agreement is amended by deleting Section
12.02 entitled “Fixed Charge Coverage” and substituting the following in lieu
thereof:
 
“12.02  Fixed Charge Coverage.
 
Borrowers shall not permit Fixed Charge Coverage as of each date set forth below
to be less than the corresponding ratio for such date set forth below:

 
1

--------------------------------------------------------------------------------

 

EXHIBIT 10.1
 
Date
 
Ratio
             
(a)  for the nine (9) week fiscal period ending March 5, 2011 and each fiscal
period ending thereafter on a cumulative year to date basis through February 4,
2012.
  
1.05 to 1.0
             
(b)  from and after February 4, 2012, for each fiscal period end on a rolling
twelve (12) month basis
 
1.05 to 1.0
 
”



4.           The Credit and Security Agreement is amended by deleting Section
12.03 entitled “EBITDA” and substituting the following in lieu thereof:
 
“12.03  EBITDA.


Borrowers shall not permit EBITDA to be less than the amount set forth below for
the corresponding period set forth below:


Time Period
 
Minimum
Cumulative
EBITDA
   
thirty-five (35) week period  ending September 4, 2010
  $ <4,505,000.00>    
thirty-nine (39) week period ending October 2, 2010
  $ <4,505,000.00>    
forty-four (44) week period week period ending November 6, 2010
  $ <4,505,000.00>    
forty-eight (48) week period ending December 4, 2010
  $ <4,505,000.00>    
fifty-two (52) week period ending January 1, 2011
  $ <4,505,000.00>    
fifty-six (56) week period ending February 5, 2011
  $ <4,505,000.00>  
”

 
5.           The Borrowers hereby acknowledge that prior to giving effect to
this Amendment, the Borrowers are in default under Sections 12.03 and 13.01(b)
of the Credit Agreement.  The Lender hereby waives the Event of Default under
Sections 12.03 and 13.01(b) through and including the Effective Date, but the
Lender expressly reserves its rights and remedies with respect to any other
default or Event of Default, including, without limitation, any default or Event
of Default with respect to Section 12.03 of the Credit Agreement arising after
the Effective Date.  The Borrowers hereby acknowledge and agree that the
execution and delivery of this Amendment has not established any course of
dealing between the Borrowers and the Lender or any obligation of the Lender
with respect to any future restructuring or modification of the Credit Agreement
or the exercise of the Lender’s rights and remedies thereunder.

 
2

--------------------------------------------------------------------------------

 

EXHIBIT 10.1
 
6.           Each of the Borrowers hereby restates, ratifies, and reaffirms each
and every term, condition, representation and warranty heretofore made by it
under or in connection with the execution and delivery of the Credit Agreement
as amended hereby and the other Loan Documents (which shall include all
documents executed in connection with this Amendment) as fully as though such
representations and warranties had been made on the date hereof and with
specific reference to this Amendment and the Loan Documents.
 
7.           As amended hereby, the Credit Agreement shall be and remain in full
force and effect, and shall constitute the legal, valid, binding and enforceable
obligations of the Borrowers to the Lender.
 
8.           The Borrowers agree to pay on demand all costs and expenses of the
Lender in connection with the preparation, execution, delivery and enforcement
of this Amendment and all other Loan Documents and any other transactions
contemplated hereby, including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Lender.
 
9.           The Borrowers agree to take such further action as the Lender shall
reasonably request in connection herewith to evidence the amendments herein
contained to the Credit Agreement.
 
10.         This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
 
11.         This Amendment shall be binding upon and inure to the benefit of the
successors and permitted assigns of the parties hereto.
 
12.         This Amendment shall be governed by, and construed in accordance
with, Section 15.03 of the Credit Agreement.
 
IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment to
be duly executed as of the date first above written.


BORROWERS:
     
CLARK HOLDINGS INC.,
 
a Delaware Corporation
     
By:
       
Name:  Kevan D. Bloomgren
     
Title:  CFO
 


 
3

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


THE CLARK GROUP, INC.,
 
a Delaware Corporation
     
By:
       
Name:  Stephen M. Spritzer
     
Title:  Vice President and Treasurer
     
CLARK DISTRIBUTION SYSTEMS, INC.,
 
a Delaware Corporation
     
By:
       
Name:  Stephen M. Spritzer
     
Title:  Vice President and Treasurer
     
HIGHWAY DISTRIBUTION SYSTEMS, INC.,
 
a Delaware Corporation
     
By:
       
Name:  Stephen M. Spritzer
     
Title:  Vice President and Treasurer
     
CLARK WORLDWIDE TRANSPORTATION, INC.,
 
a Pennsylvania Corporation
     
By:
       
Name:  Stephen M. Spritzer
     
Title:  Vice President and Treasurer
 


 
4

--------------------------------------------------------------------------------

 

EXHIBIT 10.1
 

EVERGREEN EXPRESS LINES, INC.,
 
a Pennsylvania Corporation
     
By:
       
Name:  Stephen M. Spritzer
     
Title:  Vice President and Treasurer
     
LENDER:
     
COLE TAYLOR BANK,
 
an Illinois banking corporation
     
By:
       
Name:  Donald A. Tomlinson
     
Title:  SVP
 

 

 
5

--------------------------------------------------------------------------------

 